Citation Nr: 0739930	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to educational assistance in excess of 48 months 
under Chapter 30, Title 38, United States Code and Chapter 
1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from July 1986 to 
April 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The record reflects that the veteran has had 48 months of 
education benefits under Chapter 30 and Chapter 1606.

2.  No one is entitled to more than 48 months of VA 
educational assistance benefits under a combination of 
Chapter 30 and Chapter 1606.


CONCLUSION OF LAW

The veteran is not entitled to educational assistance in 
excess of 48 months under Chapter 30, Title 38 United States 
Code and Chapter 1606, Title 10 United States Code, as a 
matter of law.  38 U.S.C.A. §§ 3695(a)(4) (West 2002); 
38 C.F.R. § 21.4020(4) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board observes that the record on appeal does not reflect 
that the veteran was notified of the VCAA as required by 38 
U.S.C.A. § 5103(a).  However, upon further review, it is not 
clear that such notice is required in this case since the 
benefits sought are found in Chapter 30 of Title 38, and 
Chapter 1606 of Title 10, United States Code.  See Simms v. 
Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the 
VCAA applied only to the award of benefits under Chapter 51 
of 38 U.S.C.A.; Barger v. Principi, 16 Vet. App. 132, 138 
(2002) ("the notice and duty to assist provisions of the 
[VCAA] . . . are relevant to a different Chapter of Title 38 
and do not apply to this appeal").

In addition, as will be explained below, the law, and not the 
evidence, is dispositive in this case.  The Court has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA since it is the 
law, not the evidence, that is dispositive in this case.

Further, VA educational programs have their own provisions 
that address notification and assistance.  For example, under 
38 C.F.R. § 21.1031(b) "if a formal claim for educational 
assistance is incomplete, or if VA requires additional 
information or evidence to adjudicate the claim, VA will 
notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and the time 
limit provisions of § 21.1032(d)."

Factual Background and Analysis

The veteran contends that he is entitled to Chapter 1606 
educational benefits beyond November 14, 2004.  He 
essentially argues that based on his experience with Chapter 
30 benefits he believed he would receive benefits until the 
end of the semester.  However his benefits stopped on 
November 14, 2004, prior to the actual semester date of 
December 17, 2005.  He indicated that although he understood 
the regulations limiting education benefits to 48 months, the 
intent of the law was not to stop the individual from 
finishing through the semester.  

The facts in this case are not in dispute.  After completing 
active duty, the veteran qualified to receive Chapter 30 
education benefits.  He began to use his benefits in August 
1999.  He completed his benefits in December 2002, at which 
time he had used all 36 months of eligibility under this 
program.  

In August 2003, he was informed that although he exhausted 
Chapter 30 benefits he was currently eligible for benefits 
under Chapter 1606.  The veteran submitted his claim for 
Chapter 1606 at that time.  He was found to be eligible for 
these benefits, and in September 2003 was informed that he 
was entitled to 11 months and 18 days of Chapter 1606 
education benefits.  A September 2004 Chapter 1606 award 
shows the veteran's entitlement was exhausted on November 14, 
2004.  He disagreed with this decision, and the current 
appeal ensued.

An individual may establish eligibility for Chapter 30 
educational assistance benefits based on a combination of 
active duty in the Armed Forces, together with service in the 
Selected Reserve.  38 U.S.C.A. §§ 3011, 3012 (West 2002).  
Regulations provide that the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to Chapter 1606, Title 10, United States Code.  38 C.F.R. § 
21.7540(a) (2007).

Under VA laws and regulations pertaining to educational 
assistance under Chapter 30, Title 38, United States Code 
each individual entitled to basic educational assistance is 
entitled to 36 months of educational assistance benefits.  
38 U.S.C.A. § 3013(a)(1); 38 C.F.R. § 21.7072.

However, a person is limited in the total amount of VA 
educational benefits they may receive under two or more VA 
education programs.  Specifically, the aggregate period for 
which any person may receive assistance under 38 U.S.C. 
Chapters 30, 32, 34, 35 and 36 and the former Chapter 33 as 
well as 38 U.S.C. § 107 and 1606 may not exceed 48 months or 
the part-time equivalent.  38 U.S.C.A. § 3695(a) (West 2002); 
38 C.F.R. § 21.4020 (a) (2007).

The evidence of record shows that the veteran has received 
educational benefits under Chapter 30 for 36 months, which is 
a fact the veteran has not disputed.  Further, the evidence 
shows that he has been awarded an additional 12 months of 
benefits under Chapter 1606.  When combined, he has been 
given 48 months of educational benefits between the two 
programs, which is the maximum amount allowed by law.  This 
law does not provide for any exceptions to the rule.

The Board notes the veteran's contention that he is being 
penalized under Chapter 1606 because of his previous receipt 
of Chapter 30 benefits.  However, this limitation was not 
authored by VA, but by Congress.  The Board has no authority 
to change the explicit requirements enacted by Congress.  
Consequently, the veteran has no legal entitlement to any 
additional educational benefits, and his claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As the law is dispositive of the instant case, 
the benefit of the doubt rule is not for application. 


ORDER

Entitlement to educational assistance benefits under the 
provisions of Chapters 30, Title 38, United States Code, and 
Chapter 1606, Title 10, United States Code, beyond November 
14, 2004 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


